Grant, J.
{after stating the facts). 1. The contract, being silent as to time, provided for a reasonable time for performance on the part of the plaintiff. It was therefore incompetent for defendant to show that any specific time was agreed upon. This would be in violation of the terms of the contract. Stange v. Wilson, 17 Mich. 342. The ruling of the court in this regard was correct.
2. The court instructed the jury, in substance, that, by the terms of the contract, the title to the timber had passed from the defendant to the plaintiff, and that, if plaintiff had failed to remove it within a reasonable time, he could not recover; but, if he had not had reasonable time in which to remove it, he was entitled to recover. We think the court correct in holding that the title to the timber had passed. See Whitcomb v. Whitney, 24 Mich. 486. Upon the execution of the contract, all the delivery which was possible was made. The plaintiff entered upon the land, and took all the possession possi*299ble to take. The defendant had nothing more to do. The price was fixed, and the amount was to be determined by the scale bills made when plaintiff had sold the property. The entire dominion and control over the subject-matter of the contract was, by its terms, lodged in the plaintiff. Whether the title revested in the defendant upon the failure of the plaintiff to remove the timber within the reasonable time provided by the contract is not before us, and is not argued by counsel. The instruction that, if plaintiff had failed to remove it within a reasonable time, he could not recover, and the converse of the proposition, were as favorable instructions as the defendant was entitled to.
Judgment affirmed.
The other Justices concurred.